In an action, inter alia, to recover damages for intentional infliction of emotional distress, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered October 6, 2000, as denied his motion to vacate a judgment entered against him upon his default in answering.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the defendant’s motion to vacate his default as he failed to demonstrate a reasonable excuse therefor (see, Tummina v Royal Carting Serv., 282 AD2d *323670; Santoro v Corona Fuel Oil & Ice Co., 281 AD2d 615). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.